Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. 
Instant claim are addressed to the dimensionality of the winding of a battery. Applicant makes no contest that they are the first to create a winding battery or that the general features of the negative and positive leads are shown in the prior art. The instant invention seeks an improvement structure patent for the specifics to their winding dimensions. There is no criticality for such feature on the record. Examiner maintains and goes into further detail how this lack of teaching of criticality will not result in allowability as the record fails to overcome 2144.04 obviousness alterations. The claim language pertaining to imaginary lines, viewpoint planes, or any other measures employed to change the perception of the viewing of the invention ultimately fail to produce a finding of allowability over the prior art previously presented. 
It is presented that having the negative electrode versus the positive electrode closer to the core is nothing more than obvious to try whereby one having ordinary skill in the art at the time of invention is motivated to improve structural integrity and energy density of batteries. There are only two options of which electrode charge is closer to the core whereby the specific selection could not be a novel feature without evidence of criticality of evidence of nexus of features to the other attributes in the instant claim. The argument of flipping what electrode is closer to the core is not persuasive.  
Applicant argues a 2D representation of Tadashi. The instant claim presented is comprising language and “circular” whereby an oval that cuts on an angle through the cross section needs to be considered for broadest reasonable interpretation of the claims as presented. Oval is interpreted to be “circular”; applicant actively chose the world “circular” over “circle” and therefore it MUST be .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadashi (JP 2014-102889 with English equivalent to PGPUB 2014/0141303) and further in view of Kubota et al (PGPUB 2015/0072201)
Claim 1: Tadashi teaches a non-aqueous secondary body having the claimed electrode assembly [Abstract; Fig 3-6]. The electrode body comprises a cylindrical shape, a positive electrode active substance layer on a positive electrode collector whereby a portion of the collector extends beyond the active material, negative electrode including an active material and a lead, active material of the negative electrode extending beyond the negative electrode collector, a lead connected to the collectors of the negative and positive electrode whereby the negative electrode lead is connected to the negative electrode current collector at a core side such that an electrode body end portion are located at an end portion at the winding start side of the electrode body [Fig 3-6]. The negative electrode (22) is depicted to be more internal to the core than the positive electrode [Fig 3]; but such limitation is obvious to invert regardless under “obvious to try” in an attempt to discover increased mechanical strength in coiling and energy density. 
The instant claim recites “end portion” but is silent to provide claim language to limit the scope of this to be selected of the 4 sides. It is interpreted that the any of the four sides, excludes the planar  Applicant choose to recite “end portion” versus “end” or “end edge” whereby the “end portion” is interpreted as a region having a volume; since the end portion is coiled, it is interpreted that under broadest reasonable interpretation of the prior art, an imaginary distinction can be made such that the end portion has a length such that it intersects with the imaginary acute angle. 

    PNG
    media_image1.png
    398
    407
    media_image1.png
    Greyscale
 
The vertex is drawn at the absolute middle of the electrode roll. The imaginary lines drawn at the very top surface of the electrode comprises the vertex at the center and extend in a parallel direction to the circular shape. The outermost ends of the negative and positive electrode are interpreted to be the end portion of the active material in the height direction of the cylinder. Instant 
Tadashi teaches the cathode (21) to comprise an electrode terminal at the middle of the coil [Fig 4A; 0044, 0050]. The drawing of the lines is arbitrary and selectable such that this middle region lies within the area defined by the angle of imaginary lines drawn having an acute angle. Tadashi is utilized as a prior art which meets the instant claim language because it comprises a double negative electrode with a center positive electrode as shown in instant figure 3; this is an attempt to advance prosecution by showing prior art which comprises limitations not yet claimed. The prior art need not be selected of Tadashi as the limitations presented herein pertain to a generic rolled electrode cell because there is no limitation on the scope presented by the instant imaginary lines of the claim. 
Tadashi does not explicitly state the electrode leads to be at least 70% or more the length of the collector. The adjustment of dimensions is obvious to one having ordinary skill in the art at the time of invention MPEP 2144.04 in order to produce workable batteries whereby more surface area improves electrode adhesion while adding more material weight.
Kubota teaches a battery comprising leads (21, 22) [Abstract]. The leads extend further than 70% of the length of the collector region [Fig 5-6; 0044-0056]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the lead length of Tadashi to include the length of Kubota as taught by Kubota in order to improve welding locations and attachment of the lead to the collector region.
Kubota teaches the active material region is absent in the region where the lead is present. This allows for good adhesion of the current collector to the lead. Tadashi further depicts the electrode as shown in Modified Figure 3:

    PNG
    media_image2.png
    591
    498
    media_image2.png
    Greyscale

It is interpreted that imaginary lines of the prior art meet the limitations of the instant claimed invention. In alternative, under MPEP 2144.04 obvious to change shape and dimensions, the coiling is obviated to be looser or tighter depending on the shape of the casing in order to increase energy density while maintaining structural integrity. End portions of the active material in the lead portion (27) would be obviated with the inclusion of Kubota. The start location of the positive and negative electrode are obvious to change in the above Figure 3 of Tadashi as tightening or loosening the coil will re-arrange the alignment of the start of the active material to its respective end. Additionally, one having ordinary skill in the art is obvious to adjust the amount of active material whereby having more of the material connected to element 26 would arrange the start of active material into the imaginary acute angle drawn above. One having ordinary skill in the art operating on tangible structural features will be motivated to optimize a battery’s mechanical structure to increase cycleability and the energy density of a system all while being overall dimensioned to fit within a casing; additionally being too tight would not allow for pressure increases that may occur during operation and too lose would be wasted space of possible energy density. The instant claimed invention is an arrangement of a coil which is obviated by the prior art and the obvious changes one having ordinary skill in the art would naturally discover under MPEP 2144.04. Allowance of the instant claim would preclude scope from battery assemblies which are expected to occur naturally in variability of coiling and uncoiling to fit shapes and containers; this would be unfair especially in light of the lack of showing of criticality for the specific arrangement and considerations of imaginary lines and arbitrary reference shapes.
Claim 2: Tadashi teaches a negative electrode having a long direction, typically a length. A side shorter than that can either be a typical width or a typical thickness. There is no distinction between width or thicknesses. It is shown that based upon the many open interpretations that the claims are met by the prior art [Fig 3-6].
Claim 3: Tadashi teaches the end portion of the negative electrode active material and positive electrode to have an overlapping portion [Fig 3-6].
Claim 4: Tadashi teaches the applicant’s active material for the cathode [0027]. 
Claim 5: Tadashi teaches a negative electrode capable of absorbing Li [0047].
Claim 6: Tadashi teaches a negative electrode lead and current collector [0039-0064]. The change of dimensions is known to be obvious to optimize to form workable materials whereby current collector films are known to be thin in order to maximize energy density, and leads are thicker as they 
Claim 7: Tadashi teaches the negative electrode lead to be Ni [0121] which is interpreted to be a material within the claimed range of hardness. 
Claim 8: Tadashi teaches a jelly roll whereby the end portion of the positive and negative active material in the height direction is contained within any acute angle along the upper or lowermost circular imaginary plane.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN J YANCHUK/               Primary Examiner, Art Unit 1723